Cook, J.,
delivered the opinion of the court.
Appellant sued the Grand United Order of Odd Fellows upon a certificate, or policy, of insurance written by it upon the life of her deceased mother, and made payable to appellant. The defendant filed its plea, or interpleader, and paid into court the amount covered by its policy of insurance, admitting its liability, but averring that Ira Minnis, appellee, and husband of the deceased, had propounded his claim to the money due on said policy, and asked that he be summoned to appear and contest with appellant his right to the money. Ira Minnis did enter his appearance and propound his claim, and after hearing the evidence the court awarded the money to the husband, and from this judgment this appeal is prosecuted.
It appears that Sarah Minnis, the mother of appellant, and the wife of appellee, being a member of the order of Odd Fellows, on the 10th day of August, 1906, applied to the Odd Fellows Benefit Association for a policy of insurance on her life, payable in the event of her death to Ira Minnis, her husband. This policy, was issued as applied for. On the 24th day of April, 1911, Sarah Min-nis, desiring to change the beneficiary named in the policy, applied to the association and surrendered the policy, signing the following indorsement written on the back of same, to wit: “I hereby surrender to the Odd Fellows Benefit Association of the G .U. 0. of O. F. of the district of Mississippi the within policy, and direct that a new *138one be issued to me, payable to Arizona Shelton, child.”' In accordance with her direction, the officers of the association issued and delivered to her the policy upon which this suit was instituted, making the same payable to appellant, Arizona Shelton. The record shows that Arizona Shelton is the illegitimate daughter of the deceased, Sarah Minnis.
The constitution and by-laws of the benefit association state the objects and purposes of its organization as follows: “The purpose for which the Odd Fellows benefit is created, is to insure the lives of the members of the Grand Order of Odd Fellows and Household of E-uth, and provide an endowment fund to be paid only to the following relatives of deceased members of the association who were financially, at the time of their death, in the Odd Fellows Benefit Association, the Grand Lodge, and their subordinate lodge, viz.: Husband, wife, children, mother, father, sister, brother, uncle, aunt, nephew, niece, or dependent relatives.”
It is contended' by appellee that the issuance of the policy payable to Arizona Shelton, the illegitimate daughter of the deceased mother, was ultra vires. It is also contended that Sarah Minnis only intended to change the beneficiary in the original policy, and that this was also-the purpose of the association’s officers, but this intention of the contracting parties was defeated by their misinterpretation of the by-laws and constitution of the order. It is said that the laws of the association did not authorize it to issue a policy payable to the illegitimate child of the insured; the word “children” in the by-laws referring to legitimate children alone. Upon this assumed lack of power in the association to make a policy issued upon the life of a mother payable to an illegitimate child is based the theory that the original policy payable to the husband remained in force, the policy payable to the illegitimate being void. This view seems to have been adopted by the trial court.
*139It seems to us that in determining who is entitled to receive the benefits of mutual benefit associations, wherein the money contributed by its members provides the fund from which the benefits are paid, we should give a liberal construction to the by-laws of the association so as to effect the purposes of the parties to the contract. However the common law may have limited the civil rights of bastards, it seems clear that the public policy of this state expressed in its inheritance laws carries us far away from the harsh rules of the common law. Section 1655, Code of 1906, recognizes fully and unreservedly the more humane rule that all illegitimates shall inherit from their mother. This statute seems to imply that the mother and not the innocent child shall he held responsible for her sins, and, further, that the illegitimate child shall receive from its dead mother the fruits of her labor or fortune. Is it not fair to assume that it was the purpose of this benefit association to accord to all children of a mother member the same rights and privileges the statute laws of the state have, in principle, given them —whether the children he legitimate, or illegitimate? A child capable of inheriting would seem to come within the class designated by the by-laws. Certainly the child has an insurable interest in the life of its mother, and it seems equally certain that the by-laws were not designed to discriminate between legitimate and illegitimate children possessing equal rights to inherit from their mother. The mother in this case believed that her illegitimate daughter was one of her children, and so did the officers of the association.
We believe they correctly interpreted the meaning of the by-laws, and the judgment of the lower court is reversed, and judgment will he entered here for appellant.

Reversed.